DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on December 3, 2020 were received and fully considered. Claims 1, 8, and 9 were amended. Claims 4 and 5 were cancelled. Claims 28-34 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on January 6, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (US PG Pub. No. 2010/0204613 A1) (hereinafter “Rollins”) in view of Pacheco et al. (US PG Pub. No. 2015/0073340 A1) (hereinafter “Pacheco”).

Rollins and Pacheco were applied in the previous office action.


	Pacheco teaches the script directs the processor to disable the user inputs from the steering controller during performance of one or more functions and to provide the actuation signals based upon an automated sequence of one or more actions (par.0037 “the kill switch 525 may disable the remoter controller 224 or signal the remote catheter positioning system when detecting that the remote controller 224 is not being held”; par.0059 “the remote controller processor may control a haptic actuator on the joy stick to stop/resist further movement of the thumb joy stick, thereby providing haptic feedback to the user that the catheter has reached a maximum deflection”).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Rollins to include a disable feature during one on or more functions upon detecting that the controller is not being held and/or when maximum deflection has been reached, as evidence by Pacheco.
	With respect to claim 2, Pacheco teaches the steering controller includes a joystick (abstract “controller may include a thumb joystick control”). One of ordinary skill in the art when the invention was filed would have had predictable success modifying Rollins’ controller with a thumb joystick control as a simple substitution, thereby allowing control of the intravascular device in an alternate manner.
	With respect to claims 3 and 34, Pacheco teaches the actuator includes a first mechanism for controlling movement in a first dimension; a second mechanism for 
	With respect to claim 6, Rollins teaches the processor is positioned within the housing (processor 330 positioned within housing 200).
	With respect to claim 7, Rollins does not teach the processor is positioned remote from the housing. However, modifying Rollins to utilize a remote processor would have been obvious to POSITA when the invention was filed in order to allow for remote control access of the intravascular device as is widely known in medical diagnostics (For example, see Pacheco: abstract “remote controller”).
	With respect to claim 8, Pacheco teaches a haptic feedback device positioned within the housing, the haptic feedback device configured to provide an alert to a user when a force on the intravascular device exceeds a threshold (par.0051). One of ordinary skill in the art when the invention was filed would have had predictable success modifying Rollins to utilize haptic feedback to generate perceptible haptic feedback 
	With respect to claim 9, Pacheco teaches the force on the intravascular device is measured by a sensor located within at least one of the housing and the intravascular device (par.0022 “one or more sensor devices”; 0051 “equipped with a tip pressure sensor...force of the haptic resistance”). It would have been prima facie obvious to PHOSITA when the invention was filed to modify Rollins to incorporate a pressure/force sensor within at least one of the housing and intravascular device in order to provide feedback to the user when a movement or actuation corresponding to the control input is nearing or has reached a limit, as evidence by Pacheco. 
	With respect to claim 10, Rollins teaches a rechargeable power supply within the housing (par.0039 “charging circuit”). 
However, Rollins does not teach a wireless transceiver positioned within the housing.
Pacheco teaches a wireless transceiver positioned within the housing (par.0038 “control system 602 may also be connected to the catheter positioning device 200 by a... wireless data link 605”).
Therefore, it would have been prima facie obvious to POSITA when the invention was filed to modify Rollins to incorporate a wireless transceiver in order to provide communication control signals to the devices.

With respect to claim 28, Rollins teaches an intravascular steering device (par.0023 “endovascular procedure”; manipulation device 100 in Figs. 1 and 3), 
	However, Rollins does not explicitly teach code architecture that, when executed by the processor, temporarily disables the inputs from the steering controller while instead providing a previously-determined sequence of actuation signals in place of the inputs from the steering controller
	Pacheco teaches code architecture that, when executed by the processor, temporarily disables the inputs from the steering controller while instead providing a 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Rollins to include a disable feature during one on or more functions upon detecting that the controller is not being held and/or when maximum deflection has been reached, as evidence by Pacheco.
	With respect to claim 29, Rollins teaches the previously-determined sequence of actuation signals performs a return home function that returns the intravascular device to a home position (par.0025 predefined programs for motive patterns, which include the last position of a motion pattern).
	With respect to claim 30, Rollins teaches the previously-determined sequence of actuation signals performs a return to stored position function that returns the intravascular device to a previously-stored position (par.0025 predefined programs for motive patterns, which include the last stored position of a motion pattern).
	With respect to claim 31, Rollins teaches the code architecture further directs the processor to store a position of the intravascular device (par.0025 “Various motive patterns... selected from memory”; par.0040).

	With respect to claim 33, Rollins teaches the previously-determined sequence of actuation signals performs an automated mapping function that guides the intravascular device along a previously-mapped route (par.0025 predefined programs for motive patterns, which include any predefined motion pattern).

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant's arguments filed with respect to the prior art rejections raised in the previous and current office actions have been fully considered, but they are not persuasive. Applicant argues that Rollins and Pacheco do not teach and/or suggest “instructions to disable user input during performance of one or more functions selected from the group consisting of the return home function, the return to stored position function and the automated mapping function” (see remarks, pg. 7). While Pachecho certainly utilizes a kill switch (in one embodiment) that is physically actuated by the user (device is disabled when the system detects user’s hand is not present), Examiner argues that this reads on the claimed invention when applying broadest reasonable .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PUYA AGAHI/Primary Examiner, Art Unit 3791